DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 June 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a linear structure for displacement in which a spring constant in a second direction and a third direction which are perpendicular to a first direction is smaller than the spring constant in the first direction such that the linear structure for displacement transmission is bent in the second direction or the third direction when force in the second direction or the third direction is applied and transmits a displacement in the first direction from an end of one side to an end of the other side when force in the first direction is applied, the linear structure for displacement transmission comprising, inter alia, a displacement transmission plate formed in a surface shape and disposed on a plane in the second direction and the third direction, wherein the plurality of displacement transmission   
Claims 2-15 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the dependent claims patentable over the prior arts of record.
Examiner’s Note: the reference JP 03-035104 that is cited by the International Searching Authority dated 31 March 2017 for rejection, does not have a displacement transmission plate between the moving body (Fig. 1: 4) and the piezoelectric element (Fig. 1: 2) to disclose the application’s claimed limitation “a displacement transmission plate formed in a surface shape and disposed on a plane in the second direction and the third direction”.  Furthermore, the elastic rods 3 of JP 03-035104 are displaced at centers of the moving body 4 in Fig. 1 of JP 03-035104, it is not obvious for a person having ordinary skill in the art to modify the three-dimensional actuator of JP 03-035104 to obtain “the plurality of displacement transmission rods are disposed radially on the displacement transmission plate to transmit the displacement in the first direction from the end of one side to the end of the other side” as claimed in claim 1 of the application.  The aforementioned differences establish the patentability of the application over the reference JP 03-035104.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shigeno et al. (U.S. PG Pub. 20160011231) discloses a three-dimensional fine movement device includes a moving body, a fixation member to which the moving body is fixed, a three-dimensional fine movement unit, to which the fixation member is fixed, and which allows for three-dimensional fine movement of the moving body with the fixation member interposed therebetween, a base member to which the three-dimensional fine movement unit is fixed, and movement amount detecting means that is fixed to the base member to detect a movement amount of the fixation member.
This application is in condition for allowance except for the following formal matters: 
The Abstract should be improved to provide more information about the invention.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
§0011-§0022 of the Specification has lengthy discussions of technical solution based on multiple item numbers without providing figure or figures among FIG. 1- FIG. 13 of the application.  The figure number(s) should be added according to item numbers in §0011-§0022 for necessary clarity of the Specification.
In line 2 of claim 7, “a linear structure for displacement transmission of claim 1;” should be changed to “the linear structure for displacement transmission of claim 1;”
In line 2 of claim 13, “a one-dimensional micro movement device of claim 7,” should be changed to “the one-dimensional micro movement device of claim 7,”
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






26 February 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837